Exhibit 10.1

GUARANTEE OF COLLECTION

THIS GUARANTEE OF COLLECTION (this “Guarantee”) is made as of January 23, 2018,
by ETC M-A ACQUISITION LLC, a Delaware limited liability company (the
“Guarantor”), to SUNOCO LP, a Delaware limited partnership (“Sunoco LP”), and
SUNOCO FINANCE CORP., a Delaware corporation (“Finance Corp” and, together with
Sunoco LP, the “Sunoco Issuers”), to provide a guarantee of collection, on the
terms set forth herein, for the benefit of the holders (the “Holders”) of the
Supported Debt (as hereinafter defined) and the trustee (the “Trustee”) under
the Indenture dated January 23, 2018 (the “Senior Notes Indenture”) with respect
to the (i) $1 billion aggregate principal amount of the Sunoco Issuers’ 4.875%
senior notes due 2023, (ii) $800 million aggregate principal amount of the
Sunoco Issuers’ 5.500% senior notes due 2026 and (iii) $400 million aggregate
principal amount of the Sunoco Issuers’ 5.875% senior notes due 2028 (together
with any senior notes of the Sunoco Issuers with substantially identical terms
that are issued to the Holders pursuant to a registration statement under the
Securities Act of 1933, as amended, the “Supported Debt”). The Guarantor and
Sunoco Issuers may hereinafter be referred to individually as a “Party” or
collectively as the “Parties.”

RECITALS

WHEREAS, the Parties previously entered into (i) that certain Guarantee of
Collection, dated as of April 7, 2016 (the “2021 Notes Guarantee”), pursuant to
which, among other things, the Guarantor agreed to provide a guarantee of
collection, on the terms set forth therein, for the benefit of the holders of
the $800 million aggregate principal amount of the Sunoco Issuers’ 6.250% senior
notes due 2021 (the “2021 Notes”) and (ii) that certain Guarantee of Collection,
dated as of April 1, 2015 (the “2023 Notes Guarantee” and, together with the
2021 Notes Guarantee, the “Existing Notes Guarantees”), pursuant to which, among
other things, the Guarantor agreed to provide a guarantee of collection, on the
terms set forth therein, for the benefit of the holders of the $800 million
aggregate principal amount of the Sunoco Issuers’ 6.375% senior notes due 2023
(the “2023 Notes” and, together with the 2021 Notes, the “Existing Supported
Debt”);

WHEREAS, under the Existing Notes Guarantees, without the prior written consent
of the Guarantor, Sunoco LP shall not be entitled to refinance all or any
portion of the Existing Supported Debt, unless, in the case of a refinancing,
Sunoco LP (x) simultaneously replaces the Supported Debt with at least an
equivalent amount of new indebtedness with substantially similar covenants
providing for no earlier amortization of principal than the amortization
contemplated by the applicable maturity date of the Existing Supported Debt and
(y) permits the Guarantor to provide a guarantee of collection of the new
refinanced indebtedness;

WHEREAS, on the date hereof, the Sunoco Issuers issued the Supported Debt, and
the net proceeds from such issuance will be used to repay in full the Existing
Supported Debt (the “Refinancing”);

WHEREAS, the Guarantor desires to consent to the Refinancing pursuant to
Section 13(a) of each of the Existing Notes Guarantees; and



--------------------------------------------------------------------------------

WHEREAS, in furtherance of the foregoing, the Guarantor desires to enter into
this Guarantee and be bound by the terms and conditions set forth herein.

AGREEMENTS

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Parties, the Parties agree as follows:

1. Guarantee and Consent. Subject to the terms herein, the Guarantor
(i) guarantees to the Holders and the Trustee the full and prompt collection of
the principal amount due under the Supported Debt, but not any accrued and
unpaid interest thereon or any fees or other amounts of any kind whatsoever that
shall be due to the Holders by the Sunoco Issuers (the “Liabilities”) and
(ii) consents pursuant to Section 13(a) of each of the Existing Notes Guarantees
to the Refinancing. Notwithstanding anything herein to the contrary, the
obligations of the Guarantor under this Guarantee are obligations solely of the
Guarantor and do not constitute a debt or obligation of (and no recourse shall
be made with respect to) Energy Transfer Partners, L.P., a Delaware limited
partnership (“ETP LP”), any of its affiliates (other than the Guarantor), or any
shareholder, partner, member, officer, director or employee of ETP LP or such
affiliates (collectively, the “Non-Recourse Parties”). No action under or in
connection with this Guarantee shall be brought against any Non-Recourse Party,
and no judgment for any deficiency upon the obligations hereunder shall be
obtainable against any Non-Recourse Party.

2. Guarantee of Collection. This is a guarantee of collection only and not a
guarantee of payment. Notwithstanding any other term or condition of this
Guarantee to the contrary, the Guarantor shall not be obligated to make any
payment pursuant to this Guarantee unless and until each of the following has
occurred: (i) the Trustee or other Holder must use commercially reasonable
efforts to obtain judgment against Sunoco LP and any of its subsidiaries with
obligations with respect to the Supported Debt (the “Guarantor Subsidiaries”),
(ii) the Trustee or other Holder must use commercially reasonable efforts to
execute on any judgment obtained against Sunoco LP and any of its Guarantor
Subsidiaries, (iii) following execution of any such judgment, a portion of the
sums due under the Supported Debt constituting Liabilities must remain unpaid,
(iv) if no bankruptcy proceeding has been commenced with respect to Sunoco LP,
the Trustee or other Holder shall have brought an action in a court of law
having proper subject matter jurisdiction against Sunoco LP and any applicable
Guarantor Subsidiaries to collect such Liabilities, obtained a final and
non-appealable judgment by such court against Sunoco LP and any applicable
Guarantor Subsidiaries in respect of such Liabilities and levied execution of
such judgment against the property of Sunoco LP and any applicable Guarantor
Subsidiaries, and as a result of such execution received less than payment in
full in cash or property of such Liabilities, and (v) if a bankruptcy proceeding
has been commenced with respect to Sunoco LP and any of its applicable Guarantor
Subsidiaries, the closing of the bankruptcy proceeding after its administration
under 11 U.S.C. Section 350(a) shall have occurred and the Trustee or other
Holder shall have received, after all distributions contemplated by such
bankruptcy proceeding or otherwise, less than payment in full in cash or
property in respect of such Liabilities. For these purposes, the value of any
payment made in property shall be equal to the fair market value of such
property at the time of such payment.

 

2



--------------------------------------------------------------------------------

3. Termination of Guarantee. This Guarantee shall remain in effect and will not
terminate until the Liabilities have been paid in full.

4. Waivers. The Guarantor waives (i) notice of acceptance of this Guarantee,
(ii) all presentments and protests, and (iii) notice of dishonor.

5. Obligations Absolute. Except as set forth in this Guarantee, the Guarantor’s
obligations are in all respects absolute and unconditional and will not be
impaired, modified, released or limited by any occurrence or condition
whatsoever, including, without limitation, (i) any modification, discharge,
renewal or extension of the Liabilities or the Supported Debt, or any amendment,
modification or stay of the Trustee’s or other Holders’ rights under the
Supported Debt which may occur in any bankruptcy or reorganization case or
proceeding concerning the Sunoco Issuers, whether permanent or temporary and
whether or not assented to by the Trustee or other Holder, (ii) any notice of
withdrawal of this Guarantee, at any time and from time to time before, at or
after maturity of the Supported Debt, (iii) any determination that any
signatures on behalf of the Sunoco Issuers on the Supported Debt are not genuine
or that the Supported Debt is not the legal, valid and binding obligation of the
Sunoco Issuers, or (iv) any defenses that the Sunoco Issuers may have as to any
sums due under the Supported Debt.

6. Waiver of Subrogation. The Guarantor irrevocably waives, relinquishes and
renounces any right of subrogation, contribution, indemnity, reimbursement or
any claim whatsoever which the Guarantor may have against the Sunoco Issuers or
any other persons liable on the Supported Debt. The Guarantor will not assert
any such claim against the Sunoco Issuers or any other persons liable on the
Supported Debt, in any proceeding, legal or equitable, including any bankruptcy,
insolvency or reorganization proceeding. This provision will inure to the
benefit of and will be enforceable by the Trustee, the Holders, the Sunoco
Issuers and any such persons liable on the Supported Debt, and their successors
and assigns, including any trustee in bankruptcy or debtor-in-possession.

7. Reinstatement of Guaranteed Liabilities. The Guarantor acknowledges and
agrees that the Guarantor’s obligations hereunder shall apply to and continue
with respect to any amount paid to the Trustee and the Holders on the
Liabilities which is subsequently recovered from the Trustee and the Holders for
any reason whatsoever (including, without limitation, as a result of any
bankruptcy, insolvency or fraudulent conveyance proceeding), notwithstanding the
fact that the Liabilities may have been previously paid in full or this
Guarantee terminated, or both.

8. Assignment. The Trustee and the Holders may, from time to time, whether
before or after any withdrawal of this Guarantee, without notice to the
Guarantor, assign or transfer any or all of the Liabilities or any interest
therein; and, notwithstanding any such assignment or transfer or any subsequent
assignment or transfer thereof, such Liabilities shall be and remain Liabilities
for purposes of this Guarantee, and each and every immediate and successive
assignee or transferee of any of the Liabilities or of any interest therein
shall, to the extent of the interest of such assignee or transferee in the
Liabilities, be entitled to the benefits of this Guarantee to the same extent as
if such assignee or transferee were the Trustee or other Holder; provided,
however, that, unless the Trustee or Holders shall otherwise consent in writing,
the Trustee and the Holders shall have an unimpaired right, prior and superior
to that of any such assignee or transferee, to enforce this Guarantee, for the
benefit of the Trustee and the Holders, as to that portion of the Liabilities
which the Trustee and the Holders have not assigned or transferred.

 

3



--------------------------------------------------------------------------------

9. Cumulative Rights; No Waiver. Each and every right granted to the Trustee and
the Holders hereunder or under any other document delivered hereunder or in
connection herewith, or allowed it by law or equity, shall be cumulative and may
be exercised from time to time subject only to the limitations set forth in this
Guarantee. No failure on the part of the Trustee and the Holders to exercise,
and no delay in exercising, any right shall operate as a waiver thereof, nor
shall any single or partial exercise by the Trustee or other Holder of any right
preclude any other or future exercise thereof or the exercise of any other
right.

10. Interpretation and Construction. Each reference herein to the Trustee and
the Holders shall be deemed to include their respective successors and assigns,
and each reference to the Sunoco Issuers and the Guarantor and any pronouns
referring thereto as used herein shall be construed in the singular or plural as
the context may require and shall be deemed to include the successors and
assigns of the Sunoco Issuers and the Guarantor, all of whom shall be bound by
the provisions hereof.

11. Continuing Guarantee. Subject to the limitations herein, this instrument is
intended to be a full, complete and continuing guarantee to the Trustee and the
Holders to the extent of and for the Liabilities owing by the Sunoco Issuers to
the Trustee and the Holders from time to time and to be valid and continuous
without other or further notice to the Guarantor, notwithstanding the
dissolution of the Sunoco Issuers or any other guarantor, until notice in
writing of withdrawal of this Guarantee, signed by the Parties hereto or any of
them, has actually been given to the Trustee and the Holders, and then only as
to the Party or Parties signing such notice and to transactions subsequent to
the time of such notice; provided, however, that no such notice of withdrawal
shall affect or impair (a) any of the agreements and obligations of the
Guarantor hereunder with respect to any and all Liabilities existing at the time
of actual receipt of such notice by the Trustee and the Holders until paid in
full; or (b) the Trustee’s or other Holder’s right to recover all expenses paid
or incurred by the Trustee or other Holder endeavoring to enforce this Guarantee
against the Guarantor. All of the agreements and obligations of the Guarantor
under this Guarantee shall, notwithstanding any such notice of withdrawal,
remain in effect until all such Liabilities and all such expenses shall have
been paid in full.

12. Subsequent Guaranties. No subsequent guarantee by the Guarantor or any other
person of the Liabilities shall be deemed to be in lieu of or to supersede this
Guarantee, unless otherwise expressly provided therein.

13. Covenants of Sunoco LP.

(a) Repayment or Refinancing of Supported Debt. Without the prior written
consent of the Guarantor, Sunoco LP shall not be entitled to (i) repay any
principal amount of the Supported Debt or (ii) refinance though an exchange
offer or otherwise all or any portion of the Supported Debt, unless, in the case
of (ii) above, Sunoco LP (x) simultaneously replaces the Supported Debt with at
least an equivalent amount of new indebtedness (such new

 

4



--------------------------------------------------------------------------------

indebtedness, the “Refinancing Supported Debt”) with substantially similar
covenants providing for no earlier amortization of principal than the
amortization contemplated by the applicable maturity date of the Supported Debt
(any such date, a “Maturity Date”) and (y) permits the Guarantor, at its sole
discretion, to provide a guarantee of collection of the Refinancing Supported
Debt, on the terms and subject to the conditions set forth herein.

(b) Extinguishment of Supported Debt. Sunoco LP shall use commercially
reasonable efforts to extinguish any applicable outstanding Supported Debt on
the Maturity Date. Sunoco LP shall release the Guarantor from any liability or
obligation under this Guarantee related to the Supported Debt on the applicable
Maturity Date for such Supported Debt and shall enter into and execute such
documents and instruments as the Guarantor may reasonably request in order to
evidence such release.

(c) Finance Corp. Prior to the Maturity Date of the Supported Debt, Finance Corp
shall continue to have no material assets or any liabilities, other than as a
co-issuer of debt securities of Sunoco LP.

14. Covenants of Guarantor.

(a) Net Worth. The Guarantor hereby represents to Sunoco LP that it will
maintain net assets (excluding any interest in Sunoco LP held by the Guarantor)
with a fair market value equal to or greater than the aggregate principal amount
of the Supported Debt and in the event the Guarantor disposes of, transfers, or
conveys any of its assets, except with respect to distributions permitted in
clause (b) below, it shall promptly replace such assets with assets having a net
fair market value (after taking into account any indebtedness to be assumed by
the Guarantor in connection with any such transaction) substantially equivalent
to or greater than the net fair market value (after taking into account any
indebtedness to be assumed by the Guarantor in connection with any such
transaction) of the disposed assets. Guarantor shall provide a certificate to
Sunoco LP and the Trustee on an annual basis (beginning on the first anniversary
of this Guarantee and until the Liabilities have been paid in full) providing
that it is in full compliance with this Section 14(a).

(b) Distributions. The Guarantor shall be entitled to make distributions of
available cash with respect to its equity interests provided the Guarantor shall
not make a distribution of cash or property to the extent such distribution
would constitute a Fraudulent Conveyance (as defined in Section 16) in light of
the Guarantor’s obligations under this Guarantee or otherwise impair the
Guarantor’s ability to satisfy its obligations under this Guarantee.

15. Covenants of Sunoco LP and Guarantor to Maintain Tax Treatment. For so long
as this Guarantee is outstanding, Sunoco LP and the Guarantor hereby agree that:

(a) Unless otherwise required by law, it is the intent of the Parties to treat
(i) the Guarantor as the sole partner bearing the economic risk of loss with
respect to the Supported Debt pursuant to Treasury Regulation § 1.752-2 and
(ii) the Supported Debt as a “refinancing debt” pursuant to Treasury Regulation
§ 1.707-5(c), the proceeds of which are allocable to payments discharging a
portion of the Existing Supported Debt; provided that, notwithstanding the
foregoing, Sunoco LP shall not be required to take any such position in any
taxable year to the extent Sunoco LP determines in good faith after consulting
with tax counsel that such position is not supported by current law or actual
facts and circumstances.

 

5



--------------------------------------------------------------------------------

(b) Neither Sunoco LP nor the Guarantor shall (i) modify this Guarantee so as to
eliminate or limit the ultimate recourse liability of the Guarantor with respect
to the Supported Debt, or (ii) except as required by the Senior Notes Indenture,
cause or permit any other corporation, partnership, person or entity to assume,
guarantee, indemnify against or otherwise incur any liability with respect to
any Supported Debt.

(c) In the event a subsidiary of Sunoco LP that is regarded as separate and
apart from Sunoco LP for U.S. federal income tax purposes becomes a Subsidiary
Guarantor (as such term is defined in the Senior Notes Indenture) of the
Supported Debt or otherwise guarantees the Supported Debt, the Guarantor agrees
to indemnify such subsidiary for any amounts that the subsidiary is required to
pay pursuant to its guarantee of the Supported Debt.

(d) In the event a partner of Sunoco LP guarantees or otherwise incurs any
liability with respect to the Supported Debt, the Guarantor agrees to indemnify
such partner for any amounts that the partner is required to pay pursuant to its
guarantee or liability with respect to the Supported Debt.

16. Fraudulent Conveyance. Notwithstanding any provision of this Guarantee to
the contrary, it is intended that this Guarantee not constitute a Fraudulent
Conveyance (as defined below). Consequently, the Guarantor agrees that if this
Guarantee would, but for the application of this sentence, constitute a
Fraudulent Conveyance, this Guarantee shall be valid and enforceable only to the
maximum extent that would not cause this Guarantee to constitute a Fraudulent
Conveyance, and this Guarantee shall automatically be deemed to have been
amended accordingly at all relevant times. For purposes of this Section 16, the
term “Fraudulent Conveyance” means a fraudulent conveyance under Section 548 of
the United States Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

17. Third-Party Beneficiaries. This Guarantee is for the benefit only of the
Guarantor, the Sunoco Issuers, the Trustee, the Holders and the subsidiaries and
partners of Sunoco LP described in Sections 15(c) and 15(d), and is not intended
to confer upon any other third party any rights or remedies hereunder, and shall
not be construed as for the benefit of any other third party.

18. Notices. Any and all notices, requests or other communications hereunder
shall be given in writing and delivered by: 1) regular, overnight, registered or
certified mail (return receipt requested), with first class postage prepaid; 2)
hand delivery; 3) facsimile transmission; or 4) overnight courier service, if to
the Guarantor, at the following address or facsimile number for the Guarantor:

ETC M-A Acquisition LLC

8111 Westchester Drive, Suite 600

Dallas, Texas 75225

Attention: Chief Financial Officer

Facsimile Number: (214) 981-0701

 

6



--------------------------------------------------------------------------------

If to the Sunoco Issuers, at the following address or facsimile number:

Sunoco LP

c/o Sunoco GP LLC

3801 Westchester Pike

Newtown Square, Pennsylvania 19073

Attention: Associate General Counsel

Facsimile Number: (866) 673-0590

or at such other address or number as shall be designated by the Guarantor or
Sunoco LP in a notice to the other Party to this Guarantee. All such
communications shall be deemed to have been duly given: (A) in the case of a
notice sent by regular mail, on the date actually received by the addressee;
(B) in the case of a notice sent by registered or certified mail, on the date
receipted for (or refused) on the return receipt; (C) in the case of a notice
delivered by hand, when personally delivered; (D) in the case of a notice sent
by facsimile, upon transmission subject to telephone confirmation of receipt;
and (E) in the case of a notice sent by overnight mail or overnight courier
service, the date delivered at the designated address, in each case given or
addressed as aforesaid.

19. Separability. Should any clause, sentence, paragraph, subsection or section
of this Guarantee be judicially declared to be invalid, illegal or unenforceable
in any respect, such decision will not have the effect of invalidating or
voiding the remainder of this Guarantee, and the part or parts of this Guarantee
so held to be invalid, illegal or unenforceable will be deemed to have been
stricken herefrom, and the remainder will have the same force and effectiveness
as if such stricken part or parts had never been included herein.

20. Counterparts. This Guarantee may be executed in any number of counterparts
and by different Parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signatures are physically attached to the same counterpart. Delivery of an
executed signature page by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart.

21. Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

22. Consent to Jurisdiction; Waiver of Jury Trial. The Guarantor irrevocably
submits to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, for the

 

7



--------------------------------------------------------------------------------

purposes of any proceeding arising out of this Guarantee or the transactions
contemplated hereby (and agrees that no such proceeding relating to this
Guarantee or the transactions contemplated hereby shall be brought by it except
in such courts). The Guarantor irrevocably and unconditionally waives (and
agrees not to plead or claim) any objection to the laying of venue of any
proceeding arising out of this Guarantee or the transactions contemplated hereby
in any New York State court or federal court of the United States of America
sitting in New York County, and any appellate court from any thereof, or that
any such proceeding brought in any such court has been brought in an
inconvenient forum. The Guarantor also agrees that any final and non appealable
judgment against it in connection with any proceeding shall be conclusive and
binding on it and that such award or judgment may be enforced in any court of
competent jurisdiction, either within or outside of the United States. A
certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY ACTION OR PROCEEDING TO ENFORCE OR TO DEFEND
ANY RIGHTS UNDER THIS GUARANTEE SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

23. Entire Agreement. This Guarantee constitutes the entire agreement with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, between the Parties related thereto.

[Remainder of page intentionally left blank; signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Guarantee as of the date
and year first written above.

 

ETC M-A ACQUISITION LLC By:   /s/ Arnold D. Dodderer Name:   Arnold D. Dodderer
Title:   General Counsel & Vice President SUNOCO LP By:   Sunoco GP LLC,   its
general partner By:   /s/ Thomas R. Miller Name:   Thomas R. Miller Title:  
Chief Financial Officer SUNOCO FINANCE CORP. By:   /s/ Thomas R. Miller Name:  
Thomas R. Miller Title:   Chief Financial Officer

[Signature Page to Guarantee of Collection]